           Case 1:20-cv-01691-LGS Document 15 Filed 04/20/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
ERIN BUETTIN,                                                  :
                                           Plaintiff           :
                                                               :   20 Civ. 1691 (LGS)
                           -against-                           :
                                                               :         ORDER
HARTFORD LIFE AND ACCIDENT                                     :
INSURANCE COMPANY,                                             :
                                           Defendant.          :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for April 23, 2020,

at 10:50 a.m.;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the April 23, 2020 initial pretrial conference is cancelled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately

so the conference can be reinstated. The case management plan and scheduling order will issue

in a separate order. The parties’ attention is particularly directed to the provisions for periodic

status letters.

        The parties should be aware that the Court does not extend the deadlines for discovery

absent compelling circumstances.

Dated: April 20, 2020
       New York, New York
